Howell, J.
A motion is made to dismiss this appeal on the grounds following, to wit:
1.No citation of appeal has been served on the appellees.
2.The appeal was not made returnable to the Supreme Court in proper time.
3.The certificate of the clerk is incomplete.
4.The transcript of appeal is incomplete.
We are of opinion that, according to the ruling of this Court in the cases of Murray v. Bacon, 7 N. S. 271; O’Donald v. Lobdell, 2 L. 299; O’Reilly v. McLeod, 2 A. 138; Hall v. Nevill, 3 A. 326; Mitchell v. Lay, 4 A. 514; Temple v. Marshall & James, 11 A. 613, and Creevy v. Breedlove, 12 A. 745, this motion comes too late, not having been made within three days after the record was filed in this Court. The record was filed pn 21st March, 1860, and the motion to dismiss on 26th Eebriiary, 1801.
The motion must therefore be overruled.
On the merits, we see no reason to disturb the judgment of the lower Court.
Judgment affirmed, with costs.
Jones, J., absent.